DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 5/19/2021. Claims 1-20 are pending in this application. Claims 18-20 are new. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2012/0043592).
Re claims 1 & 2, Zhao teaches, Figs. 3 and/or 5, [0028-0031], a structure comprising: 
-a partial fin structure (102) of semiconductor substrate material (silicon of 102 & 100); 
-a buried power rail (140) comprising conductive metal fill material aligned with and over the partial fin structure (102); and 
-a contact (1602) to the buried power rail (58); 
wherein a space (where gate 122 is formed) between the buried power rail (140) and neighboring fin structure (102) is substantially equal to fin to fin spacing (e.g. consider spacing between layers 142). 

    PNG
    media_image1.png
    362
    410
    media_image1.png
    Greyscale

Note: in Fig. 5, lower 1602 & 140 can be considered as the claimed buried power rail. 
Re claims 3 & 4, Zhao teaches the buried power rail (144) is a metal fill material over a liner of conductive barrier material (142), wherein the liner of conductive barrier material (142) is a multi-layer liner (Ti and/or TiN) (Fig. 3, [0032]). 
	Re claims 5 & 6, Zhao teaches the multi-layer liner (142, 162) comprises a first dielectric film (e.g. TiN of 142) to isolate electrically (not completely/totally) the substrate material (100) and a single or bi-layer of barrier material (162); wherein the single or bi-layer of barrier material is one of TaN, TiN, Co or Ru (TaN of 162) (Fig. 5, [0032]). 
	Re claim 7, Zhao teaches the metal fill material is a high melting temperature metal (tungsten) [0028]. 
	Re claim 8, Zhao teaches the buried power rail (140) is partially recessed within the partial fin structure of substrate material (102) (Fig. 3). 
	Re claims 9-11, Zhao teaches a capping material (162) on exposed surface of the metal fill material (144) and liner (142); a gap fill material (106) on the capping material (162); wherein the gap fill material (106) is recessed and the contact (1602) is within the recessed gap fill material (106) contacting the buried power rail (140) (Figs. 3 & 11, [0028]). 
	Re claims 12 & 13, Zhao teaches addition fin structure (left 102) comprising a dimension different (top part of left 102) than the partial fin structure (right 102) (e.g. bottom part of right 102), wherein the partial fin structure is wider than the additional fin structures (left 102); wherein the partial fin structure is shorter in height than the additional fin structures (e.g. height from bottom to lower surface in recess of right 102 and height from bottom to upper surface of left 102) (Fig. 3). 
3.	Claim(s) 1, 3, 4, 9-12 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adusumilli et al. (US 2017/0243947).
	Re claim 1, Adusumilli teaches, Figs. 1 & 9, [0022, 0041, 004-0047, 0049], a structure comprising: 

-a buried power rail (contact conductor 56P and/or layers 52, 54) comprising conductive metal fill material aligned with and over the partial fin structure (34); and 
-a contact (66) to the buried power rail (58). 

    PNG
    media_image2.png
    481
    654
    media_image2.png
    Greyscale

	Re claims 3 & 4, Adusumilli teaches the buried power rail is a metal fill material (56P) over a liner of conductive barrier material (e.g. metal nitride liner and/or metal liner); and the liner of conductive material is a multi-layer liner (52, 54) [0047] (Fig. 6). 
	Re claims 9-11, Adusumilli teaches a capping material (62) on exposed surface of the metal fill material (56P) and the liner (54); a gap fill material (40) on the capping material (62), wherein the gap fill material (40) is recessed and the contact (66) is within the recessed gap fill material contacting to the buried power rail (56P) (Fig. 9). 
Re claims 12 & 17, Adusumilli teaches additional fin structure (10C) comprising a dimension different3 than the partial fin structure (34), wherein the partial fin structure (34) is wider than the additional fin structures (10C), wherein the partial fin structure (34) is located between two, adjacent fin structure (10C) of the additional fin structures (Fig. 9). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim et al. (US 2016/0020212).
	The teachings of Zhao have been discussed above. 
	Re claim 14, Zhao does not teach the buried power rail has a same width profile as the partial fin structures.
	Kim teaches the buried power rail (e.g. pad 112) has a same width profile as the partial fin structures (structure between 105) (Fig. 2A).
a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Zhao due to above reason. 
Re claims 15 & 16, Zhao teaches the contact (164) is narrower than the buried power rail (140) (e.g. bottom part of 164 vs upper parts of 140), and wherein the contact is wider than the buried power rail (e.g. upper part of 164 vs 144) (Fig. 3). 
Re claims 17 & 18, in combination cited above, Kim teaches the partial fin structure (center fin) is located between two, adjacent fin structures of the additional fin structures; gap fill material (105) separating the partial fin structure from the two, adjacent fin structures of the additional fin structures (Fig. 2A, [0056]). 
	Re claims 19 & 20, in combination cited above, Zhao teaches the buried power rail is lined with dielectric material (142) formed on surface of a trench (contact hole 240) in the gap fill material (106 or 220) (Figs. 3, 7 & 8); and a conductive liner material (162) between the dielectric material (142) and material of the buried power rail (lower 162), wherein the conductive liner material also lines the contact (upper 1602) (Fig. 5). 
Response to Arguments
5.      Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/10/21